PER CURIAM.
Appellant seeks reversal of an Order denying his motion to vacate the judgment of conviction and sentence for the offense of robbery, the same having been entered pursuant to appellant’s guilty plea.
We have given full consideration to the record on appeal and the briefs submitted by the parties. It appearing therefrom that appellant has failed to demonstrate that prejudicial error was committed in the proceedings below, the Order appealed herein is affirmed.
SPECTOR, Acting C. J., and JOHNSON and BOYER, JJ., concur.